Non-Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
In view of the recent amendments, the objections to claims 3, 5, 10, 12, 17, and 19 have been withdrawn.
Claim Rejections - 35 USC § 112
In view of the recent amendments, the rejection of claims 7 and 14, under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, has been withdrawn. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the application of the primary-secondary managing console operating as a load balancing console" in lines 13-14 and 21-22.  However, .  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6 are rejected for being dependent on claim 1 and do not cure the deficiencies of claim 1.
Claim 8 recites the limitation "the application of the primary-secondary managing console operating as a load balancing console" in lines 14-15 and 22-23.  However, there is no previous recitation of an “application operating as a load balancing console”, nor is there any mention of “a primary-secondary managing console operating as a load balancing console”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9-13 are rejected for being dependent on claim 1 and do not cure the deficiencies of claim 8.
Claim 15 recites the limitation "the application of the primary-secondary managing console operating as a load balancing console" in lines 18-19 and 26-27.  However, there is no previous recitation of an “application operating as a load balancing console”, nor is there any mention of “a primary-secondary managing console operating as a load balancing console”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16-20 are rejected for being dependent on claim 1 and do not cure the deficiencies of claim 15.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, 8-10, 13, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spear, US 2013/0007505 A1 and further in view of Lu et al., US 2018/0341562 A1.
Referring to claim 1:
In para. 0011, 0016 and 0023, Spear discloses receiving, at a zero downtime system, a request for an application, the application accessible through: 1) one or more primary application servers on a primary system (primary cluster—para. 0011) coupled to a primary database (servers may be coupled to a storage system), and 2) one or more secondary application servers on a secondary system (secondary cluster—para. 0011) coupled to a secondary database (servers may be coupled to a storage system).  And in para. 0030, Spear discloses a secondary database synchronized to the primary database (servers and data are replicated).
 In para. 0011 and 0017, Spear discloses determining, by the zero downtime system, a primary system status of the primary system; when the primary system status of the primary system is a healthy status, routing the request to the one or more primary application servers of the primary system (the load balancer routes requests to a primary cluster during normal operation, load balancer is configured with a set of rules).
In para. 0014-0015, 0024-0025, and 0035, Spear discloses when the primary system status of the primary system is an unhealthy status (keep-alive messages are not received—para. 0024-0025): informing, by an application of a primary-secondary managing console, a request router (one or more switches are coupled behind the load balancer that are used to route communications to a plurality of servers—para. 0015) that the primary system status of the primary system is the unhealthy status and 
In para. 0028, Spear discloses failing over to a secondary server.  Additionally, in para. 0029, Spear discloses the load balancer sends a message to an administrator to indicate a failure such that manual intervention can be performed to resolve the error in the primary server.  However, Spear do not explicitly disclose when the primary system status of the primary system is a scheduled system maintenance status: receiving from the application of the primary-secondary managing console operating as the load balancing console, an instruction initiated by an administrator instructing the request router to begin routing traffic to the secondary system; and routing the request to the one or more secondary application servers of the secondary system.  In para. 0035, Lu et al. disclose that during a planned event, the service request from a customer may be switched from the on-line system to the back-up system.  And in para. 0036, 0040, 0046 Lu et al. disclose receiving, from an application of a primary-secondary managing console (the planned event occurrence may be controlled, in para. 0031, Lu et al. disclose external devices that enable a user to interact with a computer system), an instruction initiated by an administrator instructing a request router (“quiesce” and “activate” commands) to begin routing traffic to the secondary system.  It would have been obvious to one of ordinary skill at the time of filing of the invention to include the planned event switching of an application server and database to a back-up 
In para. 0028, Spear discloses handling the request by the one or more primary application servers or the one or more secondary application servers, depending on the routing.  
Referring to claims 2, 9, and 16, in para. In para. 0015 and 0028, Spear discloses wherein routing the request to the one or more primary application servers of the primary system or the one or more secondary application servers of the secondary system includes routing the request, by a request router (switches behind load balancer), to one of the primary system or the secondary system based on a current status (healthy or not healthy).  
Referring to claims 3, 10, and 17:
In para. 0024-0025, Spear discloses wherein determining the primary system status of the primary system comprises: determining, by a primary-secondary managing console of the zero downtime system, that the primary system status of the primary system is in the unhealthy status when failures are detected on the primary system (the load balancer does not receive keep-alive messages or a particular service on one of the servers fails).
In para. 0014-0015 and 0024-0025, Spear discloses providing, by the primary-secondary management console, a command to the request router (one or more 
Referring to claims 6, 13, and 20, in para. 0013, 0015, and 0030, Spear discloses wherein the secondary database is implemented using secondary instances (virtual instances are replicated).  Further, in para. 0022-0023, Spear discloses use of a VIP for load balancing/failover purposes in multiple servers.  
Referring to claim 8:
In para. 0013-0014, Spear discloses a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations.
In para. 0011, 0016 and 0023, Spear discloses receiving, at a zero downtime system, a request for an application, the application accessible through: 1) one or more primary application servers on a primary system (primary cluster—para. 0011) coupled to a primary database (servers may be coupled to a storage system), and 2) one or more secondary application servers on a secondary system (secondary cluster—para. 0011) coupled to a secondary database (servers may be coupled to a storage system).  And in para. 0030, Spear discloses a secondary database synchronized to the primary database (servers and data are replicated).

In para. 0014-0015, 0024-0025, and 0035, Spear discloses when the primary system status of the primary system is an unhealthy status (keep-alive messages are not received—para. 0024-0025): informing, by an application of a primary-secondary managing console, a request router (one or more switches are coupled behind the load balancer that are used to route communications to a plurality of servers—para. 0015) that the primary system status of the primary system is the unhealthy status and triggering (a failover rule—para. 0035, command to a switch to not send traffic to a given server—para. 0014), by the application of the primary-secondary managing console operating as a load balancing console (load balancer) and in response to the informing, the request router (one or more switches) to begin routing traffic to the secondary system.
In para. 0028, Spear discloses failing over to a secondary server.  Additionally, in para. 0029, Spear discloses the load balancer sends a message to an administrator to indicate a failure such that manual intervention can be performed to resolve the error in the primary server.  However, Spear do not explicitly disclose when the primary system status of the primary system is a scheduled system maintenance status: receiving from the application of the primary-secondary managing console operating as the load balancing console, an instruction initiated by an administrator instructing the request 
In para. 0028, Spear discloses handling the request by the one or more primary application servers or the one or more secondary application servers, depending on the routing.  
Referring to claim 15:
In para. 0013-0014, Spear discloses a computer-implemented system, comprising: one or more processors; and a non-transitory computer-readable storage 
In para. 0011, 0016 and 0023, Spear discloses receiving, at a zero downtime system, a request for an application, the application accessible through: 1) one or more primary application servers on a primary system (primary cluster—para. 0011) coupled to a primary database (servers may be coupled to a storage system), and 2) one or more secondary application servers on a secondary system (secondary cluster—para. 0011) coupled to a secondary database (servers may be coupled to a storage system).  And in para. 0030, Spear discloses a secondary database synchronized to the primary database (servers and data are replicated).
 In para. 0011 and 0017, Spear discloses determining, by the zero downtime system, a primary system status of the primary system; when the primary system status of the primary system is a healthy status, routing the request to the one or more primary application servers of the primary system (the load balancer routes requests to a primary cluster during normal operation, load balancer is configured with a set of rules).
In para. 0014-0015, 0024-0025, and 0035, Spear discloses when the primary system status of the primary system is an unhealthy status (keep-alive messages are not received—para. 0024-0025): informing, by an application of a primary-secondary managing console, a request router (one or more switches are coupled behind the load balancer that are used to route communications to a plurality of servers—para. 0015) that the primary system status of the primary system is the unhealthy status and triggering (a failover rule—para. 0035, command to a switch to not send traffic to a given server—para. 0014), by the application of the primary-secondary managing 
In para. 0028, Spear discloses failing over to a secondary server.  Additionally, in para. 0029, Spear discloses the load balancer sends a message to an administrator to indicate a failure such that manual intervention can be performed to resolve the error in the primary server.  However, Spear do not explicitly disclose when the primary system status of the primary system is a scheduled system maintenance status: receiving from the application of the primary-secondary managing console operating as the load balancing console, an instruction initiated by an administrator instructing the request router to begin routing traffic to the secondary system; and routing the request to the one or more secondary application servers of the secondary system.  In para. 0035, Lu et al. disclose that during a planned event, the service request from a customer may be switched from the on-line system to the back-up system.  And in para. 0036, 0040, 0046 Lu et al. disclose receiving, from an application of a primary-secondary managing console (the planned event occurrence may be controlled, in para. 0031, Lu et al. disclose external devices that enable a user to interact with a computer system), an instruction initiated by an administrator instructing a request router (“quiesce” and “activate” commands) to begin routing traffic to the secondary system.  It would have been obvious to one of ordinary skill at the time of filing of the invention to include the planned event switching of an application server and database to a back-up application server and database of Lu et al. into the server system of Spear.  A person of ordinary skill in the art would have been motivated to make the modification because 
In para. 0028, Spear discloses handling the request by the one or more primary application servers or the one or more secondary application servers, depending on the routing.  
Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Spear, US 2013/0007505 A1 and Lu et al., US 2018/0341562 A1 as applied to claims 3, 10, and 17 above, and further in view of Dinker et al., US 2003/0177411 A1.
26 Referring to claims 4, 11, and 18, in para. 0024, Spear discloses that a particular service executing on one of servers fails for some reason.  However, neither Spear nor Lu et al. disclose wherein the failures include one of data corruption on the primary system or a hardware failure on the primary system.  In para. 0035, Dinker et al. disclose that the cluster failure may comprise any type of failure, such as software, hardware, and/or network failure that makes the original primary application server unreachable.  It would have been obvious to one of ordinary skill at the time of filing of the invention to include the detected failures of Dinker et al. into the combined system of Spears and Lu et al.  A person of ordinary skill in the art would have been motivated to make the modification because the combination yields predictable results.  The failures in Dinker et al. and the failures in Spear both result in a primary server becoming unreachable or unresponsive to requests.  Hardware and network failures are reasons for a primary server not to return keep-alive signals, thus the results are predictable.  .    
Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Spear, US 2013/0007505 A1 and Lu et al., US 2018/0341562 A1 as applied to claims 3, 10, and 17 above, and further in view of Chrabaszcz, US 2001/0056554 A1.
Referring to claims 5, 12, and 19:
As shown in the rejection of claims 1, 8, and 15, Lu et al. disclose when the primary system status of the primary system is a scheduled system maintenance status, routing the request to the one or more secondary application servers of the secondary system (para. 0035).
In para. 0040, Lu et al. further disclose receiving, at the request router (router) from the primary-secondary managing console, a command identifying a system maintenance time period for scheduled system maintenance of the primary system.
In para. 0036 and 0038, Lu et al. further disclose setting, by the primary-secondary managing console at a starting time of the system maintenance time period, the primary system status of the primary system to the scheduled system maintenance status (Quiesce command and deactivate command).
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2008/0019316 A1 discloses migrating processes and a switching means with routing tables.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113